DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed November 15th 2021, claims 1-20 are pending for examination with a June 10th 2020 effective filing date.
	By way of the present Amendment, claims 1, 11, and 15-16 are amended. Claim 22 is newly added, no claim is canceled.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. §103 as being unpatentable over Mital et al. (US 2014/0310273), hereinafter Mital, in view of Zhang et al. (US 2016/0073126), hereinafter Zhang, and further in view of Dunn et al. (US 2003/0015632), hereinafter Dunn.

Claim 1
“at least one communication module, the at least one communication module comprising: at least one input having a first network interface, wherein the at least one input is associated with at least one data source” Dunn [0054] discloses “scalable multiple display system… could incorporate any lightweight input/output device having a generally flat surface”,

“at least one output having a second network interface, wherein the at least one output is associated with at least one data sink” Mital [0079] discloses “the recalculation user interface were a spreadsheet document, … in which case the transforms represent the expression that would be associated with each data sink. The output of each expression is displayed within the cell. … The data sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the transformation chain”,

“at least one channel interface for an inter-module communication channel configured to transfer data between the at least one communication module and at least one further communication module” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer system and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection… to a computer, the computer properly views the connection as a transmission medium”,

“a processing circuit connected to the at least one input, the at least one output, and the at least one channel interface for the inter-module communication channel in a signal transmitting manner” Zhang [0023] discloses “[p]rocessor circuit 202 may also be implemented as a dedicated processor… a network processor, a media processor, an input/output (I/O) processor” and Zhang [0082] discloses “unidirectionally or bidirectionally communicating content between content providers and platform 701 and/display 745, via network 753 or directly”,

“wherein the processing circuit is configured to: receive an input signal from the at least one input, downscale the input signal based on at least one preset communication parameter, thereby generating a downscaled input signal” Zhang [0031] discloses “a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”, the “preset communication parameter” is disclosed in Mital [0079];

“to selectively transmit the downscaled input signal to the at least one output or to the at least one channel interface for the inter-module communication channel based on the at least one preset communication parameter” Mital [0079] discloses “[t]he output of each expression is displayed within the cell. … Tata sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the M transformation chain”,

“wherein the at least one communication module is a single function unit comprising the at least one input having the first network interface” Dunn [0054] discloses “scalable multiple display system… could incorporate any lightweight input/output device having a generally flat surface”,

“the at least one output having the second network interface, the at least one channel interface, and the processing circuit” Mital [0022] discloses “a processor circuit” and Mital [0079] discloses “[t]he data sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the transformation chain”.

Mital, Zhang, and Dunn disclose analogous art. However, Mital does not spell out the “processing circuit” and “scalable multiviewer” as recited above. These features are disclosed in Zhang and Dunn respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Zhang and Dunn into Mital to enhance its display and control functions.
Claim 2
“wherein the at least one preset communication parameter is programmable via a communication bus of the
multiviewer system” Mital [0043] disclose “[a] programmer that has familiarity with the schema of available data sources and the structure of the complex control may use their knowledge to bind data from a data source to a particular property of a complex control”.

Claim 3
“wherein the communication bus is configured to distribute a parameter adaptation request from the at least one data sink to the at least one communication module” Zhang [0064] discloses “a dedicated communications bus between processor circuit 602 and memory unit 604, as desired for a given implementation”.

Claim 4
“wherein the processing circuit is configured to transmit the downscaled input signal to the at least one output or to the at least one channel interface for the inter-module communication channel based on the parameter adaptation request” Zhang [0023] discloses “[p]rocessor circuit 202 may also be implemented as a dedicated processor… a network processor, a media processor, an input/output (I/O) processor”, and Zhang [0031] discloses “a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”.

Claim 5
“wherein the parameter adaptation request comprises a request for adapting at least one of the following parameters: a communication protocol, a data rate, a sample rate, a resolution, and a data compression” Zhang [0016] discloses “a version of a same content item as enhanced content version 104 that is downscaled with respect to one or more characteristics such as resolution, frame rate, or bit-depth”.

Claim 6
“wherein the processing circuit is configured to analyze the input signal, thereby determining at least one quality
parameter associated with the input signal” Mital [0121] discloses “a model-view binding component 1910 that is configured to bind at least some of the model parameters to corresponding input parameters of the view components 1921 through 1924… model parameter 1811D is bound to the input parameters”.

Claim 7
“wherein the at least one communication module comprises at least one network interface card, wherein the at least one network interface card comprises at least one of the first network interface, the second network interface, and the channel interface for the inter-module communication channel” Zhang [0079] discloses “[a]n analog or digital interface may be used to communicatively couple graphics subsystem 752 and display 745. For example, the interface may be any of a High-Definition Multimedia Interface, DisplayPort, wireless HDMI, and/or wireless HD compliant techniques”.

Claim 8
“wherein the communication bus is configured to distribute a list of available data sources to the at least one data sink” Zhang [0064] discloses “a dedicated communications bus between processor circuit 602 and memory unit 604, as desired for a given implementation”.

Claim 9
“wherein no central control module is provided in order to control the communication modules” Mital [0039] discloses “multiple data sources 210 and multiple controls 220”.

Claim 11
“wherein the at least one data source is directly connected to at most one communication module” Mital [0079] discloses “[t]he data sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the transformation chain”.
Claim 12
“wherein the at least one preset communication parameter comprises at least one of the following parameters: a communication protocol, a data rate, a sample rate, a resolution, and a data compression” Zhang [0016] discloses “a version of a same content item as enhanced content version 104 that is downscaled with
respect to one or more characteristics such as resolution, frame rate, or bit-depth”.

Claim 13
“wherein the multiviewer system comprises at least two communication modules, wherein the at least two communication modules are interconnected via their channel interfaces for the inter-module communication channel” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer system and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection… to a computer, the computer properly views the connection as a transmission medium”.

Claim 14
“wherein a first one of the at least two communication modules is connected to at least a first data sink via the output of the first communication module, wherein a second one of the at least two communication modules is connected to at least a second data sink via the output of the second communication module, and wherein the first data sink and the second data sink are different from each other” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection” and Mital [0097] discloses “the data access portion 1700 includes a number of connectors for obtaining data from a number of different data sources” and Mital [0018] and FIG. 12 discloses “several data sources and data sinks”.

Claim 15
“wherein the processing circuit of the respective communication modules are configured to communicate with each
other” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer system and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection”.

Claim 16
“receiving an input signal from the at least one data source via a first communication module” Dunn [0054] discloses “scalable multiple display system… could incorporate any lightweight input/output device having a generally flat surface”;

“down-scaling the input signal based on at least one preset communication parameter by a processing circuit, thereby generating a downscaled input signal” Zhang [0031] discloses “a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”;

“selectively transmitting the downscaled input signal to the at least one output or to at least a second communication module via at least one channel interface based on the at least one preset communication parameter” Mital [0079] discloses “the recalculation user interface were a spreadsheet document, … in which case the transforms represent the expression that would be associated with each data sink. The output of each expression is displayed within the cell. … The data sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the transformation chain”,

“wherein the first communication module is a single function unit comprising the at least one input having the first network interface” Dunn [0054] discloses “scalable multiple display system… could incorporate any lightweight input/output device having a generally flat surface”,
“the at least one output having the second network interface, the at least one channel interface, and the
processing circuit” Mital [0022] discloses “a processor circuit” and Mital [0079] discloses “[t]he data sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the transformation chain”.

Claim 17
“wherein the at least one preset communication parameter is programmable via a communication bus of the multiviewer system” Mital [0043] disclose “[a] programmer that has familiarity with the schema of available data sources and the structure of the complex control may use their knowledge to bind data from a data source to a particular property of a complex control”.

Claim 18
“wherein a parameter adaptation request is distributed from the at least one data sink to the at least one communication module via the communication bus” Zhang [0064] discloses “a dedicated communications
bus between processor circuit 602 and memory unit 604, as desired for a given implementation”..

Claim 19
“wherein the downscaled input signal is transmitted to the at least one output or to at least one channel interface for an inter module communication channel based on the parameter adaptation request” Zhang [0023] discloses “[p]rocessor circuit 202 may also be implemented as a dedicated processor… a network processor, a media processor, an input/output (I/O) processor”, and Zhang [0031] discloses “a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”.

Claim 20
“wherein the parameter adaptation request comprises a request for adapting at least one of the following
parameters: a communication protocol, a data rate, a sample rate, a resolution, and a data compression” Zhang [0016] discloses “a version of a same content item as enhanced content version 104 that is downscaled with respect to one or more characteristics such as resolution, frame rate, or bit-depth”.

Allowable Subject Matter
Claim 21 is allowed over the cited prior art.
	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 15th 2021 have been fully considered but they are not persuasive.
	Applicant argues that “Mital is completely silent on the computing system being a multiviewer system or even being related to a multiviewer system, as set forth in Claims 1 and 16. Zhang describes a device and a method for down-scaling of a video-stream per se. Zhang is completely silent on any relation to a multiviewer system, as set forth in Claims 1 and 16.” Said argument is not persuasive because Mital is not cited for a multi-viewing feature. In fact, “multiviewer” is not recited in the pending claims. Applicant’s argument is rather confusing. The multiviewer feature is disclosed in the “scalable multiple display system” of Dunn.
	With respect to Dunn reference, applicant argues that “[t]he paragraph of Dunn (i.e., paragraph [0054]) to support the current rejection mentions ‘hubs’ and ‘ports’, but these terms are clearly not to be understood in the sense of a network hub or in the sense of a network port as claimed. Instead, this terms clearly mean a mechanical hub … and as a mechanical port”. Said argument is not persuasive but confusing because Dunn [0054] is not cited for any “hub” or “port” feature. Nevertheless, either a “network nub” or a “mechanical hub”, they are hubs. A hub is a hub unless specifically recited as a “network” hub.
	Still, applicant argues that “Dunn is completely silent about the ability to communicate with a network.
Accordingly, applicant asserts that Dunn does not disclose a communication module, as alleged by the Office Action.” Said argument is not persuasive. The “ability to communicate with a network” feature is disclosed in Zhang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175